DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  On line 2, the limitation "responsive to detection a remote start event" is grammatically incorrect and should read as '-- responsive to detection of a remote start event --'.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations, "controller programmed to cycle compressor… at the beginning of the remote start event… and at the end of the plug-in event" are not supported by applicant’s original disclosure because at the beginning or at the end suggest a fixed time at which the compressor cycling is performed; 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 9 and 17, the limitation, “controller programmed to, responsive to… detection of a remote start event, cycle the compressor… at the beginning of the remote start event,” is confusing because it is not clear how the controller cycles the compressor in response to a determination that remote start event has occurred and then the cycling of the compressor is performed at the beginning of the remote start event, which has caused the cycling of the compressor. This is a circular statement and one of ordinary skill in the art cannot discern the metes and bounds of this claim due to a circular programming statement. For examination purposes, the above limitation is interpreted as ‘-- cycle the compressor… after the remote start event --’.
In claims 17 and 20, the limitation, “controller programmed to, responsive to… detection of a plug-in event, cycle the compressor… at the end of the plug-in event,” is confusing because it is not clear how the controller cycles the compressor in response to a determination that plug-in event has occurred and then the cycling of the compressor is performed at the end of the plug-in event, which has already passed and caused the cycling of the compressor. This is a circular statement and one of ordinary skill in the art cannot discern the metes and bounds of this claim due to a circular programming statement. For 
In claim 17, the limitations, “controller programmed to, responsive to… detection of a remote start event, cycle the compressor… at the beginning of the remote start event,” and “controller programmed to, responsive to… detection of a plug-in event, cycle the compressor… at the end of the plug-in event,” is confusing because it is not clear whether the cycling of the compressor is caused by plug-in or remote start and when is the cycling of the compressor performed. The two programming statements are contradictory because the same cycling of the compressor cannot happen at two different times. One of ordinary skill in the art cannot discern the metes and bounds of this claim due to the contradictory programming limitation. For examination purposes, the above limitation is interpreted as ‘-- cycle the compressor… after the remote start and plug-in events --’.
	Claims 10-15 are rejected by virtue of being dependent upon the rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (US 6,266,967 B1).
In regards to claim 9, Honda discloses a refrigerant system for an electrified vehicle (abstract) comprising: a thermal loop (R) including a rear evaporator (28) and a compressor (16) fluidly connected thereto (via pipe 33), a conduit (34) to distribute oil throughout the thermal loop (see col. 2, lines 19-23), and a rear evaporator valve (32) to manage refrigerant and oil flow to the rear evaporator (col. 4, lines 45-54 and col. 6, lines 23-31); and a controller (40) programmed to, responsive to receipt of a signal (40 indicating oil accumulation over a predetermined threshold at the rear evaporator (what the signal represents or indicates is a matter of design choice; Also oil circulation percentage at or below 1.5% represents oil accumulation over a threshold at the rear evaporator, see fig. 5 and col. 7, lines 60-63) and detection of a remote start event (signals received from 21 at step S100 indicates a control routine after the auto switch is turned on by the controller, see fig. 3 and col. 6, lines 48-54), cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) to reduce oil accumulation at the rear evaporator and promote oil movement through the conduit (this is an intended use limitation, see MPEP 2111; Also see reducing the oil circulation percentage until time tx, fig. 5) at a beginning of the remote start event (compressor operated at step 110 after remote sensing of signals at step 100 and at start timer 120, see fig. 3) in an absence of vehicle occupants (when no passenger is detected on the rear, panel 42 of ECU 40 stops rear air conditioning, which allows oil accumulation and leads to compressor control of fig. 3, where the compressor is cycled to establish oil circulation percentage in the loop, see fig. 5 and col. 6, lines 14-27 and lines 42-51 and col. 7, lines 27-36, 42-48).
In regards to claim 10, Honda teaches that controller is further programmed to cycle the compressor upon detection of an expiration of a predetermined time-period (at expiration of time tx, the compressor is forcibly interrupted, see fig. 5 and col. 7, lines 23-28) from a vehicle start (from the start of AC and clutch, see fig. 5 and col. 6, lines 48-54).
In regards to claim 11, Honda teaches that controller is further programmed to cycle the compressor (controlling compressor operation, see fig. 5 and col. 6, lines 42-47, and col. 6, lines 54-56, col. 7, lines 5-8, lines 27-36, and lines 42-48) only upon receipt of the signal (signal marking expiration of time tx, see fig. 5; Also ECU 40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9) indicating oil over a predetermined threshold at the rear evaporator (passing of time tx indicates oil above limit, see fig. 5; Also oil circulation percentage at or below 1.5% represents oil accumulation over a threshold at the rear evaporator, see fig. 5 and col. 7, lines 60-63) and only upon 
In regards to claim 12, Honda teaches the rear evaporator is located upstream of the compressor (28 upstream of 16 via conduit 34, see fig. 1), and wherein the controller is further programmed to cycle the compressor (at expiration of times h and H, see fig. 5 and col. 7, lines 42-48) in response to receiving a signal indicating the evaporator valve is closed (valve 32 closes during the oil accumulation period, see col. 6, lines 36-42; Also see closing and forcible opening of valve 32, col. 7, line 66 – col. 8, line 4).
In regards to claim 14, Honda teaches the controller is further programmed to cycle the compressor between at least two speeds (col. 8, lines 52-54, and col. 10, lines 29-33) while activating one or more refrigerant valves at a preselected frequency (repeated opening and closing of expansion valve 32 over some time, see col. 8, lines 4-16, and see col. 6, lines 24-27 and 36-38) to induce a delta pressure across expansion devices and the compressor of the system (this is an intended use limitation, see MPEP 2111; Also see Delta P due to compressor cycling, fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honda (US 6,266,967 B1).
In regards to claim 1, Honda discloses a thermal system for an electrified vehicle (abstract) comprising: a thermal loop (R) including a rear evaporator (28) and a compressor (16) fluidly connected thereto (via pipe 33), a conduit (34) to distribute oil throughout the thermal loop (see col. 2, lines 19-23), and an evaporator valve (32); and a controller (40) programmed to, responsive to receipt of a signal (40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9) indicating evaporator valve shut-off (what the signal represents or indicates is a matter of design choice), cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) to promote oil movement through the thermal loop and back to the compressor (this is an intended use limitation, see MPEP 2111; Also see oil percentage with clutch operations, fig. 5).
	However, Honda does not explicitly teach the signal indicates evaporator valve shut-off and detection of a vehicle plug-in event.
Honda further teaches that the lower air temperature Te at step 130 is an indication of lower percentage of oil circulation (see fig. 5) and the low oil-returning amount is due to repeated closing of the evaporator valve (32, see col. 6, lines 36-42), hence the lower air temperature Te indicates the evaporator value shut off operation while keeping the oil-returning amount to the compressor insufficient. Also one of skill in the art would understand that the indications, detections and representations of the signals are merely a matter of design choice without the corresponding structures required for generating the signal and acquiring data to send the signal to the controller. Honda also teaches detection of a vehicle plug-in event (temperature signals received from 21 at step S100 indicates a control routine after the auto switch is turned on, see col. 6, lines 48-54).

In regards to claim 2, Honda teaches that the controller (40) is further programmed to, responsive to receipt of a signal (40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9), open the evaporator valve (opening valve 32, see col. 8, lines 13-16) to force oil back to the compressor (this is an intended use limitation, see MPEP 2111; Also see col. 8, lines 5-21).
In regards to claim 4, Honda teaches that controller is further programmed to cycle the compressor at expiration of a predetermined time-period (at expiration of time tx, the compressor is forcibly interrupted, see fig. 5 and col. 7, lines 23-28) from a vehicle start event (from the start of AC and clutch, see fig. 5 and col. 6, lines 48-54), and wherein the predetermined time-period is a length of time in which vehicle operation generates oil accumulation at the rear evaporator (oil circulation reduces to 1.5%, which indicates accumulation of oil until the expiration of time tx, see fig. 5).
In regards to claim 5, Honda teaches that controller is further programmed to cycle the compressor at expiration of a predetermined time-period (at expiration of times h and H, see fig. 5 and col. 7, lines 42-48) from a detected closure of the evaporator valve (valve 32 closes during the oil accumulation period, see col. 6, lines 36-42).
In regards to claim 8, Honda teaches that controller is further programmed to cycle the compressor prior to a predetermined next usage time (at expiration of subsequent h and H times after the first h and H times, the compressor is operated by turning the clutch on, see fig. 5 and col. 7, lines 42-48).
	
Claims 1-5, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honda (US 6,266,967 B1) and in view of Ragazzi (US 10,302,346 B2).
In regards to claim 1, Honda discloses a thermal system for an electrified vehicle (abstract) comprising: a thermal loop (R) including a rear evaporator (28) and a compressor (16) fluidly connected thereto (via pipe 33), a conduit (34) to distribute oil throughout the thermal loop (see col. 2, lines 19-23), and an evaporator valve (32); and a controller (40) programmed to, responsive to receipt of a signal (40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9) indicating evaporator valve shut-off (what the signal represents or indicates is a matter of design choice), cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) to promote oil movement through the thermal loop and back to the compressor (this is an intended use limitation, see MPEP 2111; Also see increasing oil circulation percentage with clutch operations, fig. 5).
	However, Honda does not explicitly teach the signal indicates evaporator valve shut-off and detection of a vehicle plug-in event.
Ragazzi teaches that in response to a detection of a vehicle plug-in event (step 204, see fig. 3) and indication of evaporator valve shut-off (shut off refrigerant flow to rear evaporator by closing valve 116, see fig. 3 and col. 10, lines 22-27), the compressor is operated in a dehumidification mode (see step 216, fig. 3) and oil circulates with the refrigerant flow in the system.
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda by using the signal indication of evaporator valve shut-off and detection of the vehicle plug-in event as taught by Ragazzi before cycling the compressor in the vehicle of Honda in order to provide sufficient flow of oil to the compressor to improve lubrication performance of the compressor.
In regards to claim 2, Honda teaches that the controller (40) is further programmed to, responsive to receipt of a signal (40 receiving signal Te from 21 and signals from 41, figs. 2-3, and see col. 7, lines 5-9), open the evaporator valve (opening valve 32, see col. 8, lines 13-16) to force oil back to the compressor (this is an intended use limitation, see MPEP 2111; Also see col. 8, lines 5-21).
In regards to claim 3, Honda teaches that the thermal loop further comprises the evaporator valve before the rear evaporator (28, see fig. 1), and a third expansion valve (19) up stream of a front evaporator (15) fluidly connected to the compressor (see fig. 1), and wherein the expansion valves are arranged with the evaporator valve such that the cycling of the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) adjusts refrigerant pressure at the expansion valves (see col. 8, lines 7-16) to further promote oil movement within the thermal loop (since Honda teaches cycling the compressor, the cycling of the compressor in Honda would also adjust the refrigerant pressure at the expansion valves to promote oil movement, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8; Also this is an intended use limitation, see MPEP 2111).
However, Honda does not explicitly teach a first expansion valve between the rear evaporator and the evaporator valve and a second expansion valve between the evaporator valve and the rear evaporator.
Ragazzi teaches a first expansion valve (116) between the rear evaporator (118) and the evaporator valve (102) and fluidly connected to the compressor (fluidly connected to 94 see fig. 2), a second expansion valve (98) between the evaporator valve (102) and the rear evaporator (98 on the return path from the rear evaporator 118 through the compressor 94 and towards valve 102, see fig. 2), and a third expansion valve (108) up stream of a front evaporator (110) fluidly connected to the compressor (see fig. 2).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the evaporator valve and the thermal loop in the vehicle of Honda by providing a separate evaporator valve and a first expansion valve between the rear evaporator and the evaporator valve and a second expansion valve between the evaporator valve and the rear evaporator as taught by Ragazzi in the thermal loop of Honda before the rear and front evaporators respectively in order to bypass a portion of the refrigerant circuit during heating or cooling modes (col. 7, lines 52-63, Ragazzi).
In regards to claim 4, Honda teaches that controller is further programmed to cycle the compressor at expiration of a predetermined time-period (at expiration of time tx, the compressor is forcibly interrupted, see fig. 5 and col. 7, lines 23-28) from a vehicle start event (from the start of AC and clutch, see fig. 5 and col. 6, lines 48-54), and wherein the predetermined time-period is a length of time in which vehicle operation generates oil accumulation at the rear evaporator (oil circulation reduces to 1.5%, which indicates accumulation of oil until the expiration of time tx, see fig. 5).
In regards to claim 5, Honda teaches that controller is further programmed to cycle the compressor at expiration of a predetermined time-period (at expiration of times h and H, see fig. 5 and col. 7, lines 42-48) from a detected closure of the evaporator valve (valve 32 closes during the oil accumulation period, see col. 6, lines 36-42; Also see closing and forcible opening of valve 32, col. 7, line 66 – col. 8, line 4).
In regards to claim 8, Honda teaches that controller is further programmed to cycle the compressor prior to a predetermined next usage time (at expiration of subsequent h and H times after the first h and H times, the compressor is operated by turning the clutch on, see fig. 5 and col. 7, lines 42-48).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honda in view of Ragazzi as applied to claim 4 above and further in view of Graff (US 9,242,527 B2).
In regards to claim 6, Honda teaches that the thermal loop further comprises a front evaporator (15, see fig. 1), a front evaporator valve (19); wherein the controller is further programmed to cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) at an expiration of a predetermined time-period (expiration of time h, see fig. 5) from a detected closure of the front evaporator valve (from a higher first evaporator temperature Te at the end time h and beginning of time H, see fig. 5, which represent clutch off time, and compressor off time, where no flow passes through the front evaporator valve, see fig. 4 and col. 7, lines 27-36).
However, Honda does not explicitly teach a chiller and a chiller valve.

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the thermal loop in the vehicle of Honda as modified by providing a chiller and a chiller valve as taught by Graff in the thermal loop of Honda parallel to the refrigerant circuit in order to use the chiller for cooling components of the electric drive train or batteries (see col. 8, lines 47-50 and col. 12, lines 54-58, Graff).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honda in view of Ragazzi as applied to claim 1 above and further in view of Makino (US 2016/0273817 A1).
In regards to claim 7, Honda teaches that controller is further programmed to activate a cooling fan in communication with the thermal loop (ECU 40 controls blowers 14, 27 based on input signals, see col. 5, lines 33-37) in response to detection of a compressor pressure value being a low value (air amount blown by blower 14 increases with compressor suction pressure reaching a low value at the end of time tx, see fig. 5 along with increasing ratio of air temperature Te, see col. 9, lines 11-22).
However, Honda does not explicitly teach compressor value being outside of a predetermined threshold.
Makino teaches increasing the airflow volume at the indoor fan during normal control in response to the high pressure outside the predetermined high pressure Pcs after the low refrigerant circulation control (see fig. 7 and paragraph 112 and 117).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda as modified by activating the indoor cooling fan in response to a compressor pressure being outside a threshold as taught by Makino in order to apply cooling to the cabin compartment while increasing oil circulation.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honda as applied to claim 9 above and further in view of Makino (US 2016/0273817 A1).
In regards to claim 13, Honda teaches that controller is further programmed to activate a cooling fan in communication with the thermal loop (ECU 40 controls blowers 14, 27 based on input signals, see col. 5, lines 33-37) in response to detection of a compressor pressure value being a low value (air amount blown by blower 14 increases with compressor suction pressure reaching a low value at the end of time tx, see fig. 5 along with increasing ratio of air temperature Te, see col. 9, lines 11-22).
However, Honda does not explicitly teach compressor value being outside of a predetermined threshold.
Makino teaches increasing the airflow volume at the indoor fan during normal control in response to the high pressure outside the predetermined high pressure Pcs after the low refrigerant circulation control (see fig. 7 and paragraph 112 and 117).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Honda as modified by activating the indoor cooling fan in response to a compressor pressure being outside a threshold as taught by Makino in order to apply cooling to the cabin compartment while increasing oil circulation.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honda as applied to claim 9 and further in view of Graff (US 9,242,527 B2).
In regards to claim 15, Honda teaches that the thermal loop further comprises a front evaporator (15, see fig. 1), a front evaporator valve (19); wherein the controller is further programmed to cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) at an expiration of a predetermined time-period (expiration of time h, see fig. 5) from a detected closure of the front evaporator valve (from a higher first evaporator temperature Te at the end time h and beginning of time H, see fig. 5, 
However, Honda does not explicitly teach a chiller and a chiller valve.
Graff teaches a chiller (4, 13) and a chiller valve (7, 14) as part of the thermal loop (see figs. 2-3 and col. 9, lines 26-32).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the thermal loop in the vehicle of Honda as modified by providing a chiller and a chiller valve as taught by Graff in the thermal loop of Honda parallel to the refrigerant circuit in order to use the chiller for cooling components of the electric drive train or batteries (see col. 8, lines 47-50 and col. 12, lines 54-58, Graff).

Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graff (US 9,242,527 B2) and in view of Honda (US 6,266,967 B1).
In regards to claim 16, Graff teaches a refrigerant thermal system for an electrified vehicle (see figs. 1-6 and abstract) comprising: a first thermal loop (thermal loop containing valves 7, 14, and heat exchangers 4, 13, see figs. 2-5) including a high voltage battery (vehicle battery cooling circuits, see col. 8, lines 44-45) and a first conduit (conduits through valves 7, 14, and heat exchangers 4, 13) to distribute coolant (see figs. 2-5 and col. 8, lines 44-45); a second thermal loop (thermal loop containing valves 6, 16, and heat exchangers 3, 15, see figs. 2-5) including more than one evaporator (evaporators 2, 3, see figs. 3-5 and col. 10, lines 38-43), a compressor (5) and a second conduit (102) to distribute refrigerant and oil (see col. 9, lines 33-39); a chiller (chiller 4) to thermally couple the first and second thermal loops (see figs. 2-6); and a controller (stepping motors and solenoid actuated proportional valve, see col. 9, lines 26-33) to direct operation of the thermal loops (see col. 9, lines 26-33 and claim 11).
However, Graff does not explicitly teach that the controller is programmed to, responsive to at least one of the more than one evaporators being off and absence of vehicle occupants, cycle a compressor to promote oil movement within the second thermal loop.

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the thermal loop in the vehicle of Graff by providing a controller that is programmed to programmed to cycle a compressor, responsive to at least one of the more than one evaporators being off and absence of vehicle occupants, to promote oil movement as taught by Honda within the second thermal loop of Graff in order to sufficiently introduce oil to the suction side of the compressor by refrigerant flow (see abstract, Honda).
In regards to claim 17, Graff does not explicitly teach that the controller is further programmed to, responsive to detection of one of a remote start event and a plug-in event, cycle the compressor to promote oil movement within the second thermal loop.
However, Honda teaches that the controller is further programmed to, responsive to detection of a remote start event (remote sensing of signals at step 100, and at start timer 120 by ECU 40, see fig. 3), and a plug-in event (temperature signals received from 21 at step S100 indicates a control routine after the auto switch is turned on, see col. 6, lines 48-54), cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) to promote oil movement within the second thermal loop (this is an intended use limitation, see MPEP 2111; Also see increasing oil circulation percentage with clutch operations, fig. 5) at the beginning of the remote start event (compressor operated at step 110 after remote sensing of signals at step 100 and at start timer 120, see fig. 3); and responsive to detect a plug-in event 
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Graff as modified by cycling the compressor in response to detection of remote start event and a plug-in event, to promote oil movement as taught by Honda within the second thermal loop of Graff in order to prevent oil circulation level to go below a predetermined threshold by sufficiently introducing oil to the suction side of the compressor after air temperature is equal to or less the first threshold (see step 130, and abstract, Honda).
In regards to claim 18, Graff teaches a rear evaporator valve (17), wherein the more than one evaporator is a rear evaporator (2) in fluid communication with the rear evaporator valve (see figs. 3-5).
However, Graff does not explicitly teach that the controller is further programmed to cycle the compressor at an expiration of a predetermined time-period from detection of a closure of the rear evaporator valve.
Honda teaches a rear evaporator valve (32), a rear evaporator (28), and the controller is further programmed to cycle the compressor at expiration of a predetermined time-period (at expiration of times h and H, see fig. 5 and col. 7, lines 42-48) from a detected closure of the rear evaporator valve (valve 32 closes during the oil accumulation period, see col. 6, lines 36-42; Also see closing and forcible opening of valve 32, col. 7, line 66 – col. 8, line 4).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Graff as modified by cycling the compressor at an expiration of a predetermined time-period from detection of a closure of the rear evaporator valve as .

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graff in view of Honda as applied to claim 16 above and further in view of Makino (US 2016/0273817 A1) and Tomita (US 2004/0129007 A1).
In regards to claim 19, Graff does not explicitly teach that the controller is further programmed to activate a cooling fan and grille shutters in communication with the second thermal loop in response to detection of a compressor pressure value being outside of a predetermined threshold.
However, Honda teaches that controller is further programmed to activate a cooling fan in communication with the thermal loop (ECU 40 controls blowers 14, 27 based on input signals, see col. 5, lines 33-37) in response to detection of a compressor pressure value being a low value (air amount blown by blower 14 increases with compressor suction pressure reaching a low value at the end of time tx, see fig. 5 along with increasing ratio of air temperature Te, see col. 9, lines 11-22).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Graff as modified by activating the fan as taught by Honda in order to maintain the temperature within the cabin without creating uncomfortable environment within the compartment.
Graff also does not explicitly teach compressor value being outside of a predetermined threshold.
Makino teaches increasing the airflow volume at the indoor fan during normal control in response to the high pressure outside the predetermined high pressure Pcs after the low refrigerant circulation control (see fig. 7 and paragraph 112 and 117).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Graff as modified by activating the indoor 
Graff also does not explicitly teach activating grille shutters.
However, Tomita teaches a controller (ECU 3 with ROM 37) activating dampers (62A, 62B, and 71B, 72B, see fig. 1 and paragraphs 58, 77).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Graff as modified by providing activating the grille shutters/dampers as taught by Tomita in order to control the amount of air supplied to the cabins to control the cabin temperature and avoid uncomfortable environment within the compartment due to high temperature air blowing at a faster rate.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honda as applied to claim 9 above and further in view of Graff (US 9,242,527 B2).
In regards to claim 20, Honda teaches that the controller is further programmed to, responsive to detection of a plug-in event (temperature signals received from 21 at step S100 indicates a control routine after the auto switch is turned on, see col. 6, lines 48-54), cycle the compressor (turning compressor on at step 110 and off at step 140, see fig. 3 and controlling compressor operation, see col. 6, lines 42-47, and col. 6, lines 54-56, and col. 7, lines 5-8) at the end of the plug-in event (at the end of tx + h and for subsequent times, see fig. 5) when a vehicle battery cooling is no longer needed (this is a contingent limitation, see MPEP 2111.04; when during the Clutch-on time the rear expansion valve 32 becomes insufficient, see col. 9, lines 25-28, which is often associated with the battery).
However, Honda does not explicitly teach cycling compressor when vehicle battery cooling is no longer needed.
Graff teaches cycling compressor to circulate refrigerant through circuits 101 and 102 and the evaporators when vehicle battery cooling is no longer needed (when ambient air serves to heat the battery, see figs. 5 and col. 11, lines 58-61).
.
Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. In response to applicant's argument, "examiner has taken official notice and Honda does not teach a signal indicating evaporator valve shut-off and plug-in detection," the examiner maintains the rejection of claim 1 and points out that examiner has not taken official notice in the rejection of claims. In addition, the claim limitation "signal indicating evaporator valve shut-off and plug-in detection" is a broad limitation and the temperature signal Te showing a lower value than the first target for air passing at the evaporator in Honda is taken as indication of evaporator valve shut-off. Also the phrase plug-in event is a broad phrase and auto-switch being turned ON by the controller of Honda to start the vehicle and/or air-conditioner is considered part of the plug-in event where all of the sensors are active and generating sensed data after the auto switch is on at step 100 (see fig. 3). In addition applicant has not provided any arguments against the alternate rejection of claim 1 over Honda in view of Ragazzi. 
In response to applicant's argument, "Honda does not teach a remote start event and compressor cycling at the beginning of the event," the examiner maintains the rejection of claim 9 and points out that the claim limitation is rejected under 112-2nd indefiniteness rejection and "a remote start event" is a broad limitation and Honda teaches controller remotely operating the sensors, communicating with the sensors and operating the air conditioner of the vehicle, which is included in the meaning of remote start event. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A.S/Examiner, Art Unit 3763                       

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763